People ex rel. Carroll v Brann (2018 NY Slip Op 01194)





People ex rel. Carroll v Brann


2018 NY Slip Op 01194


Decided on February 21, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
JEFFREY A. COHEN
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2018-01821

[*1]The People of the State of New York, ex rel. Nora Carroll, on behalf of Jordin Exum, petitioner, 
vCynthia Brann, etc., respondent.


Seymour W. James, Jr., Brooklyn, NY (Justine Luongo and Nora Carroll, pro se, of counsel), for petitioner.
Eric Gonzalez, District Attorney, Brooklyn NY (Douglas W. Marquez of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application for bail reduction upon Kings County Indictment No. 7935/17 to release Jordin Exum on his own recognizance or to set reasonable bail.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Kings County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
LEVENTHAL, J.P., COHEN, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court